El Juez Asociado Señor Pérez Pimentel
emitió la opinión del tribunal.
' ■ Antonio Burgos Dávila fué juzgado y convicto por un jurado de los delitos de asesinato en segundo grado y atentado *201a la vida, consistentes éstos en que allá en o por el día 31 de marzo de 1951 el referido acusado, quien para ese entonces era un miembro de la policía insular, dió muerte ilegal al ser humano Santiago Flores Quintero y posteriormente atacó con un revólver a Javier Jiménez González haciéndole disparos que le ocasionaron heridas graves. Contra las sentencias impuéstasle ha establecido el presente recurso de apelación.
El primer error que el acusado-apelante le imputa al tribunal a quo se funda en una alegada omisión de parte ■del juez sentenciador al transmitir sus instrucciones al jurado “ya que no dió instrucciones respecto al homicidio excusable, artículo 207 del Código Penal de Puerto Rico, ni respecto al homicidio justificable, artículo 208, en relación con el artículo 211 del mismo cuerpo legal, existiendo, como existe, en el presente caso, no tan sólo la teoría de que el acusado actuó en el cumplimiento de sus deberes oficiales, sino prueba al efecto, sostenedora de dicha teoría, estando obligada la corte a dar instrucciones con respecto al homicidio justificable y excusable, de conformidad con los mencionados artículos del Código Penal.” (1) El acusado alega ante nos que su defensa estaba predicada en (1) la defensa propia y (2) “en el hecho de que el acusado actuaba en su capacidad de funcionario público, poniendo el orden y practicando el arresto del interfecto en este caso, quien lo había agredido.” Y sostiene que, como dicha teoría encuentra apoyo en la declaración del testigo de descargo Fermín Martínez, el tribunal debió dar instrucciones sobre ese extremo.
*202En el reciente caso de Pueblo v. Méndez, 74 D.P.R. 913, enfatizamos la importancia de las instrucciones que el juez debe trasmitir al jurado. Las instrucciones, además de cu-brir todos los elementos del delito envuelto, deben también cubrir, si la prueba lo justifica, los elementos de delitos infe-riores al delito imputado o comprendidos dentro de éste. Pueblo v. Fernández, 49 D.P.R. 586; Pueblo v. Nieves, 57 D.P.R. 784; Pueblo v. Rodríguez Dapena, 35 D.P.R. 431. Asimismo deben cubrir las instrucciones, siempre que la prueba lo justi-fique, los elementos esenciales de las defensas levantadas por el acusado. Pueblo v. Villanueva, 49 D.P.R. 63. En sus ins-trucciones al jurado, el juez debe incluir todos los puntos de-derecho que, bajo cualquier teoría razonable, puedan estar envueltos en las deliberaciones. Véase Fricke, Instructing the Jury in Criminal Cases y casos citados, CALJIC (California Jury Instructions Criminal), pág. XXXIX. Cualquier de-fensa ofrecida por el acusado y sostenida por alguna prueba pertinente que levante una cuestión de hechos que le sea favorable debe ser objeto de una instrucción que exponga am-pliamente la ley aplicable a dicha cuestión. Stevenson v. United States, 162 U. S. 313; Pueblo v. Galarza, 71 D.P.R. 557; 41 C.J.S. 147, Sección 368; Hale v. Commonwealth, 183 S. E. 180; Crockett v. Commonwealth, 47 S. E.2d 377.
Aunque la prueba de defensa sea débil, inconsistente o de *203dudosa credibilidad, el acusado tiene derecho a que su teoría sea presentada al jurado mediante instrucciones apropiadas. 26 Am. Jur. 513, Sección 515; Pueblo v. Fernández, supra; Pueblo v. Calderón, 50 D.P.R. 336.
Del examen que hemos hecho de la transcripción de la evi-dencia surge que hay prueba en el récord suficiente para que procediera una instrucción sobre homicidio justificable come-tido por un funcionario público. En cuanto a este extremo,, véase, Pearson, The Right to Kill in Making Arrest, 28 Mich. C. R. 957. Precisamente, fué ésta una de las teorías de la defensa.!2) Ahora bien, no encontramos que las instruccio-nes que dió el tribunal a quo a ese respecto fuesen insuficien-tes. Para demostrar esta afirmación nos remitimos a la transcripción de evidencia. Veamos.
Según la declaración del testigo, policía Fermín Martínez Pérez, quien prestaba servicio esa noche junto al acusado, al pasar el interfecto Flores Quintero por el lado de ambos se expresó en forma desconsiderada y haciendo uso de lenguaje obsceno hacia la persona del acusado Burgos, quien entonces cogió a Flores Quintero por el hombro y le dijo que no hablara en esa forma. Flores golpeó entonces con sus puños al poli-cía Burgos. Al ocurrir esto, según declaró el policía Martí-nez Pérez, ellos (tanto él como Burgos) trataron de arrestar a Flores al verle cometer un delito en su presencia, o sea, golpear a un funcionario público, cuyo arresto trataron de impedir los compañeros de Flores, entre los que se encontraba Javier Jiménez González, o sea, la víctima en el caso de aten-tado a la vida. Siguió declarando Martínez que vió cuando Jiménez metió las manos en el bolsillo de atrás del pantalón de Flores “y buscaba algo”. Entonces, él (Martínez) se lanzó sobre Jiménez y lo retiró hacia atrás luego de lo cual se lanzó sobre otros dos que estaban a la espalda de Burgos para evitar que éstos lo agredieran. Mientras Martínez luchaba *204con esos dos, Burgos y Flores, que aún luchaban entre sí, ca-yeron al suelo y entonces Jiménez “voló para encima de ellos”. Sonaron varios disparos y cuando Martínez miró vió a los tres, Burgos, Quintero y Jiménez, en el suelo. “Ya estaba Flores herido — declara el testigo — y entonces vi a Burgos le-vantarse con la rodilla en el suelo y vi a Javier que salió para atrás y salió el segundo disparo.” Javier Jiménez tenía en sus manos, según el testigo, un cuchillo con el cual hirió en el ibrazo a Burgos antes de éste hacerle los disparos.
Concedemos que esa prueba sostiene, aunque sea de ma-nera dudosa, la teoría del acusado y que ameritaba, por tanto, una instrucción sobre la justificación del policía al matar a Flores mientras trataba de arrestarle, a lo cual Flores se resistía. Por supuesto, la instrucción en ese caso debe cubrir las circunstancias bajo las cuales el funcionario está justi-ficado en recurrir a ese extremo de violencia. Esas circuns-tancias son, según se exponen en 18 Cal. Jur. 624, sección 33,. las siguientes:
“.un homicidio cometido por un funcionario [de orden público] no es justificable simplemente por su posición oficial. La regla general es que el homicidio es justificable cuando se comete por necesidad mientras se trata legalmente de arrestar a una persona que ha cometido un delito felony,. Un fun-cionario autorizado a hacer un arresto debe ejercer el menor grado de violencia posible, pero él puede hacer uso de aquella fuerza que él, como un hombre razonable, crea que es necesaria para vencer toda resistencia, aún hasta quitar la vida. Sin embargo, debe existir una necesidad, real o aparente, para jus-tificar el que el funcionario recurra a esa medida extrema en be-neficio de su propia seguridad y protección. Una resistencia que no amenace grave daño corporal puede y debe ser vencida sin recurrir al homicidio.
“Un funcionario no está justificado en matar a una persona para lograr un arresto en una acusación por un delito misdemeanor, pero al tratar de efectuar tal arresto, el funcionario puede resistir cualquier ataque que se le haga y, estando legal-mente en ese sitio y no siendo considerado el agresor, puede quitar la vida en su propia defensa.”
*205 Ahora bien, el alegado arresto que Burgos trato de verificar en la persona de Flores Quintero era, a lo sumo, un arresto por un delito misdemeanor, a saber, acometimiento y agresión grave al atacar a un funcionario del orden público. Tal intento de arrestar a Flores no podía, pues, justificar un homicidio a menos que fuera en defensa propia. People v. Wilson, 36 Cal. App. 589, 172 Pac. 1116. Y ya hemos dicho que las instrucciones fueron amplias en lo tocante a la defensa propia. Puede alegarse, sin embargo, y esa parece ser lá posición del apelante, que la actuación del policía Burgos era necesaria para vencer la resistencia al arresto ejercida por Flores Quintero y sus compañeros. Bajo esta teoría el jurado podía concluir correctamente que el acusado no estuvo justificado en dar muerte a Flores ya que éste no usó arma alguna(3) y no se demostró que su resistencia amenazara grave daño corporal en la persona de dicho acusado. People v. Bond, 13 Cal. App. 175, 109 Pac. 150. Además, la prueba del Pueblo demostró que Flores Quintero había recibido varios macanazos del policía Burgos lo cual, quizás, indicaría que él interfecto pudo haber sido reducido a la obediencia sin necesidad de que el acusado recurriera al uso del revólver de reglamento. (4) People v. Newsome, 51 Cal. App. 42, 195 Pac. 938. En cuanto a Javier Jiménez, quien según la prueba de defensa, agredió al acusado con el cuchillo que quitó a Flores, el delito cometido contra él quizás hubiera estado justificado, de haber sido creída dicha prueba por el jurado, como cometido en defensa propia ya que no hay prueba alguna de que se tratara de arrestarle. De lo que sí hay prueba de descargo es de que Jiménez trató de impedir el alegado arresto de Flores y que para vencer esa resistencia de Jiménez se hizo neee-*206sario el hacer uso de la violencia. Sin embargo, cuando el policía Burgos recurrió al uso de la violencia contra Jiménez lo hizo mas bien en defensa propia al verse en peligro de sufrir grave daño corporal. Suponiendo que el alegado ataque con un cuchillo fué el delito grave que el acusado Burgos trató de evitar se cometiera, como se trataba de un acometimiento a su propia persona, no se requiere gran esfuerzo para concluir que Burgos actuó en su propia defensa. Pero aún asumiendo que, en verdad, Burgos trató de impedir la comisión de un delito felony, no encontramos omisión alguna en las instruc-ciones. Examinadas las mismas resolvemos que son sufi-cientes. Como dijimos antes, ellas cubren con amplitud los principios legales sobre la defensa propia y además cubren la defensa de homicidio justificable cometido por un funcio-nario del orden público. Las partes pertinentes al efecto de dichas instrucciones, son las siguientes:
“Es un hecho probado que el acusado es un policía insular. En relación con la prueba de la defensa que alega que aparen-temente él estaba practicando un arresto les informo a los Se-ñores del Jurado que un arresto significa .poner a una persona bajo custodia en los casos y del modo que la Ley lo permite. El arresto se hace mediante la restricción efectiva de la libertad de la persona arrestada, poniéndola baj o la custodia oficial de un funcionario y no debe disponerse de más restricción que aquellas necesarias para su arresto y detención.
“Un oficial de orden público — un policía — puede hacer un arresto en cumplimiento de una orden que le haya sido entregada con tal fin, o puede, sin una orden de arresto detener a una persona en los siguientes casos: —1) Por un delito público cometido ó que se haya intentado cometer en su presencia; 2) Cuando en realidad se ha cometido un delito grave (felony) y él tiene mo-tivos racionales para creer que la persona arrestada lo há come-tido; y 3) En virtud de denuncia fundada en motivos racionales, de la perpetración de un delito grave (felony) por la persona arrestada.
“Esto es, que un policía está facultado para arrestar a un ciudadano de día o de noche cuando haya cometido un delito pú-blico en su presencia — sea grave o misdemeanor — en su inme-diata presencia; o cuando se ha cometido un delito grave y el *207policía tiene motivos para creer que la persona arrestada lo ha •cometido o en virtud de una denuncia fundada en motivos racio-nales. En cualquier otro caso el policía necesita una orden de arresto expedida por un funcionario competente.
“Se ha presentado prueba que tiende a demostrar el mal •carácter del interfecto o de la supuesta víctima. Esta prueba no ha sido admitida en el sentido de que justifique, en modo alguno, la muerte por el acusado. Una persona no tiene más derecho a matar a un hombre malo que a un hombre bueno. Ambos tienen igual protección ante la ley. La muerte injustificada de 'cual-quiera de ellos, de un hombre bueno o de un hombre malo, es igualmente un delito. La prueba del mal carácter debe ser con-siderada por el Jurado solamente como una circunstancia ilus-trativa de los hechos y de la muerte y como indicativa de la agre-sión y la naturaleza de la agresión, ya que es más probable que un hombre de carácter violento y peligroso haga un ataque mortal, sin provocación alguna, que un hombre quieto y pacífico; y además se debe tener en cuenta cuando se alega la defensa propia para ayudarlos a resolver la controversia planteada ante ustedes de quién f ué el que inició la contienda; o sea, quién fué el agresor inicial y resolver si el acusado actuó o no actuó en defensa propia.
“Portar un arma prohibida es un delito menos grave pero atacar a una persona con un cuchillo es un delito grave.
“Si ustedes entienden que una de las supuestas víctimas o alguien — ya que la prueba tiende a demostrar que uno de ellos proporcionó un cuchillo al otro — si ustedes entienden, repito, que uno de ellos, o ambos, tenían un cuchillo ustedes tienen derecho a inferir que el acusado podía arrestarlos allí si él vió que ellos tenían un cuchillo.
“Si ustedes entienden que uno o ambos o alguno de ellos te-tenía un cuchillo entonces estaban cometiendo un delito y el po-licía al arrestar a una persona en esas condiciones tiene derecho a ejercer aquel grado de violencia necesaria para reducir a la persona al arresto si se le opone.
“Si ustedes entienden que el .acusado mató a Santiago Flores ■Quintero e intentó matar a la otra persona para resistir o im-pedir que se realizara un delito grave en su inmediata presencia, ■deben ustedes considerar que el homicidio o atentado a la vida estaban justificados.” (Bastardillas nuestras.)
 El veredicto de culpabilidad rendido en ambos casos demuestra que el jurado no le dió crédito a la teoría y prueba *208del acusado, sobre quién recae el deber de probar los elemen-tos atenuantes que excusen o justifiquen el hecho de la muerte’. Pueblo v. Torres, 75 D.P.R. 231. No siendo su veredicto con-trario a la prueba ni a la ley aplicable al caso, no podemos alterar el mismo. El primer error no fué cometido.
Por el segundo señalamiento se queja el apelante de que el tribunal a quo erró “al no instruir a los caballeros del Jurado respecto a manifestaciones del Fiscal en su informe en el sentido de que 'si eso es lo que él había aprendido, a matar por la espalda a pesar de su espíritu de religiosidad’, imputación ésta de naturaleza grave, injusta e impropia, hecha ante el Jurado, tendente a impresionarlo desfavorablemente en contra del acusado.” El acusado presentó prueba de su buena reputación. Dicha prueba tendió a establecer, además, que el acusado es un hombre “religioso”, que asiste a la iglesia con frecuencia. Por otro lado, la declaración del Dr. Antonio Stephens, quien practicó la autopsia de Flores Quintero, demostró que el cadáver presentaba tres heridas de bala, a saber, una que seguía una trayectoria de atrás hacia adelante partiendo desde la región escápulo-vertebral hacia el hipocondrio derecho y las otras dos en la nalga izquierda.
Surge del récord que la defensa protestó de las manifes-taciones hechas por el fiscal en su informe al jurado al efecto de “que si a matar por la espalda fué lo que él [el acusado] aprendió a pesar de su espíritu de religiosidad.” Apa-rentemente al hacer tales manifestaciones el fiscal se había dirigido directamente al acusado. El juez preguntó entonces a la defensa si su protesta iba dirigida más bien a la forma en que el fiscal estaba actuando, a lo que contestó que sí. Como el taquígrafo no tomó todo el informe del fiscal al jurado no estamos en condiciones de determinar cuál era el argu-mento que en ese momento exponía el fiscal ni si las manifes-taciones que se le atribuyen perjudicaron los derechos del acusado. Pueblo v. Archeval, 74 D.P.R. 512, 518. De todas maneras, como reseñamos antes, ya había prueba ante el *209jurado sobre esos extremos y creemos que el comentario del fiscal, aunque fuese impropio, no es tan fatal, bajo los hechos de este caso y la naturaleza del comentario, como para pro-ducir la revocación de las sentencias. Pueblo v. Ojeda, 66 D.P.R. 419.
Los señalamientos de error tercero y cuarto se dirigen a la actuación de la corte al admitir, sobre la objeción de la defensa, las declaraciones de dos testigos en cuanto a manifestaciones hechas por uno de los policías que acompañaban al acusado la noche de autos, cuyas manifestaciones fueron hechas después de ocurridos los hechos delictivos. La prueba de que se queja el acusado con relación al tercer error es la siguiente:
“P. ¿El Policía Burgos trató de volver al sitio de los hechos?
“R. Con revólver en mano.
“P. ¿Volvió?
“R. Dió como cuatro o cinco pasos hacía atrás.
“P. ¿Alguien intervino con él?
“R. El policía Vélez.
“P. ¿Qué dijo Vélez?
“R. Tú vas a matar esa gente, deja eso, vente. Trató de llevárselo.
“Ledo. Pierluissi: Que se elimine eso porque son hechos ocu-rridos con posterioridad a los hechos y que tienden a impresionar indebidamente a los señores del jurado.
“Hon. Juez: Son hechos concomitantes.
“Ledo. Pierluissi: Excepción.”
En relación con el cuarto error, la prueba que se presentó es la siguiente:
“P. ¿Ud. iba a recoger a su hermano Javier?
“R. Si señor.
“P. ¿Lo pudo recoger?
“R. No señor, porque los guardias, cuando yo me doblé, dijeron: ‘si lo recoges te entramos a tiros a tí.’
“P. ¿Quién?
“R. El guardia Vélez y éste.
“P. ¿Entonces qué pasó?
*210“R. Gritaron: deja que los llevan al hospital y ellos dijeron: ‘dej a que se mueran ahí.’
“Ledo. Pierluissi: Que se eliminen los hechos que no tienen relevancia.
“Hon. Juez: Son hechos coetáneos. Se trata del acusado y el acusado dice: ‘deja que se mueran ahí’.
“Ledo. Pierluissi: Excepción.
“Hon. Juez: ¿Quién dijo eso?
“R. Vélez y Burgos.
“P. ¿Eso de ‘que se mueran ahí’ lo dijo Vélez y Burgos?
“R. Si señor.
“P. ¿Qué Burgos?
“R. El acusado.
“P. ¿Y Vélez'?
“R. El guardia que estaba allí.
“Ledo. Pierluissi: Oposición.
“Hon. Juez: Sin lugar.
“Ledo. Pierluissi: Excepción.”
El argumento del apelante es al efecto de que dicha prueba fué ofrecida con el solo propósito de impresionar indebida-mente al jurado y que la misma, por ser “representativa de actos posteriores a los hechos, carecía de materialidad y no debió haber sido admitida.”
Específicamente, en el caso de autos, las manifestaciones del acusado Burgos que son objeto del señalamiento de error eran admisibles para demostrar la intención y motivo del acu-sado al dispararle a Javier Jiménez González, su víctima en el caso de atentado a la vida. De acuerdo con la prueba del Pueblo, que fué la creída por el jurado, Burgos le disparó a Jiménez cuando éste se fué a doblar para recoger del suelo a Flores Quintero con ideas de llevarlo al hospital. Indudable-mente, la intención del acusado Burgos era evitar que llevaran el interfecto al hospital y para lograr su intención o designio disparó e hirió a Jiménez. Sus manifestaciones eran admi-sibles, pues, para probar esa intención, motivo o designio.
Además, la acusación y la prueba del fiscal iban dirigidas a demostrar un asesinato en segundo grado. Para *211ello, el fiscal podía demostrar circunstancias que demostraran la existencia en el acusado de un corazón pervertido y maligno. Pueblo v. Rodríguez, 34 D.P.R. 464, 467; Pueblo v. Belardo, 50 D.P.R. 512; Pueblo v. Torres, 75 D.P.R. 231; 13 Cal. Jur. 603, sección 18. Para tal fin sus indicadas manifestaciones eran relevantes y por tanto, admisibles en evidencia.
Creemos, asimismo, que las manifestaciones del policía Vélez, tendían también a probar ese elemento del delito. Vé-lez fué un testigo ocular de los hechos y pudo apreciar el estado de ánimo del acusado en ese momento. Como resultado de su apreciación fué que aconsejó al acusado “tú vas a matar a esa gente, deja eso, vente.” No es necesario que discutamos si la declaración del testigo Gautier en relación con esas ma-nifestaciones de Vélez debieron excluirse por ser prueba de referencia, pues la objeción de la defensa fué al efecto de que eran irrelevantes. Sin embargo, su relevancia para demos-trar que el acusado Burgos, por su estado de ánimo y manera de comportarse, poseía allí y entonces un corazón maligno y pervertido — elemento importante del delito imputado — es palpable. Pero aun cuando resolviéramos que fué error el admitir las manifestaciones de Vélez, ello no sería un error que diera lugar a la revocación. Las manifestaciones del acusado Burgos al mismo efecto ya habían llegado al jurado y las otras manifestaciones de Vélez muy poco podían añadir como para que el jurado se impresionara indebidamente. Estas manifestaciones eran además admisibles como parte del res gestae. Véase Pueblo v. Gelpí, 59 D.P.R. 556; Pueblo v. Rosa, 37 D.P.R. 428; Pueblo v. Flores, 17 D.P.R. 178; VI Wigmore On Evidence, (tercera edición) págs. 177 y siguientes.

No habiéndose cometido ninguno de los errores señalados, las sentencias apeladas serán confirmadas.


(1)Dichos artículos disponen lo siguiente:
“Artículo 207. — Cuándo Será Excusable el Homicidio. El homicidio podrá justificarse en los siguientes casos:
“1. Si se cometiere casualmente o por efecto de un accidente desgra-ciado, al corregirse legalmente a algún niño o sirviente, o al realizarse cual-quier otro acto legal, por medios legales, con la acostumbrada y ordinaria precaución, y sin intención ilegal.
“2. Si se cometiere casualmente o por efecto de un accidente desgra-ciado, en un arrebato de cólera, motivada por súbita y suficiente provocación, o en improvisada riña, siempre que no se aprovechare de ninguna ventaja *202indebida, ni se hiciere uso de ningún arma peligrosa, ni se verificare la muerte de una manera cruel e inusitada.”
“Artículo 208. — Cuándo Será Justificable. Será justificable el homi-cidio cuando fuere cometido por funcionarios públicos y los que por orden, de éstos estuvieren prestándoles su auxilio, en los casos siguientes:
“1. En cumplimiento de una sentencia de tribunal competente.
“2. Cuando hubiere necesidad de cometerlo para vencer cualquier resis-tencia que se opusiere a- la ejecución de una orden judicial o en el cumpli-miento de cualquiera de sus demás funciones legítimas.
“3. Cuando por necesidad se cometiere al efectuar la captura de cri-minales socorridos, o escapados, o al arrestar a reos de delito grave (felony) que se hallaren prófugos u ofrecieren resistencia al intentar su prisión.”
“Artículo 211. — -Absolución del Acusado. Si del proceso formado re-sultare justificable o excusable el homicidio, la persona acusada de haberlo cometido, deberá ser absuelta libremente.”


(2) La otra teoría fué la de defensa propia, la que fué objeto de amplias instrucciones y de las cuales no se queja el apelante.


(3) Según la prueba de descargo, Javier Jiménez González le quitó a Flores un cuchillo que éste tenía en el bolsillo de atrás de su pantalón.


(4) El médico que practicó la autopsia declaró sobre varias contusiones producidas, aparentemente, “por un instrumento cilindroide”. Otros tes-tigos oculares declararon que el acusado Burgos macaneó varias veces con su rotén al interfecto.